IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


CLAY CALDWELL,                            : No. 52 WM 2015
                                          :
                    Petitioner            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
HON. JUDGE FARLEY TOOTHMAN,               :
                                          :
                    Respondent            :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of October, 2015, the Application for Extraordinary

Relief is DENIED, and the Prothonotary is DIRECTED to strike the name of the jurist

from the caption.